PER CURIAM
Petitioner seeks review of an order of the Board of Parole and Post-Prison Supervision that imposed as a condition of parole that he not have contact with a particular person. He asserts that there is not substantial evidence to support imposition of the condition. We have reviewed the record, including evidence not disclosed to petitioner, and conclude that there is evidence justifying the imposition of the condition. He also challenges the refusal of the Board to disclose to him a letter it considered in imposing the condition. The withholding of the letter was not error. Flowers v. Board of Parole, 124 Or App 331, 862 P2d 1312 (1993).
Affirmed.